REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., JP 2011-147806) discloses an X-ray apparatus (fig. 1) comprising: an X-ray tube (1) configured to generate X-rays; a high-voltage power source configured to supply a tube voltage to the X-ray tube to generate X-rays (par. 28); a determination section configured to count (par. 144), compare a counted count value with a preset threshold value, and determine a state of a component constituting the X-ray tube (pars. 146-148). The prior art discloses other components (e.g., US 2008/0123815 (par. 288: usage history); US 5398274 (col. 1:1-19; deterioration state); US 6426997 (abstract: impending failure)).
However, the prior art fails to disclose or fairly suggest an X-ray inspection apparatus including: an X-ray irradiation control section configured to output a first control signal for causing the high-voltage power source to start supply of the tube voltage and a second control signal for causing the high-voltage power source to stop the supply of the tube voltage to control the high-voltage power source; and a determination section configured to count at least one of the first control signal and the second control signal output from the X-ray irradiation control section to the high-voltage power source, in combination with all of the other recitations in the claim. 

Regarding claim 6 and its dependent claim(s), if any, the prior art (e.g., JP 2011-147806) discloses a similar method. 
However, the prior art fails to disclose or fairly suggest the deterioration determination method including: a step of counting at least one of a first control signal for causing the high-voltage power source to start supply of the tube voltage and a second control signal for causing the high-voltage power source to stop the supply of the tube voltage; and a step of determining a deterioration state of a component constituting the X-ray tube by comparing a counted count value with a preset threshold value, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884